Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
11, 2021.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00075-CV

                       IN RE KIRBY GARDNER, Relator

                          ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               215th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2020-61762-7

                  MEMORANDUM                        OPINION
      On February 8, 2021, relator Kirby Gardener filed a petition for writ of
mandamus asking this court to compel the Honorable Elaine Palmer, the presiding
judge of the 215th District Court, to “allow litigating proceedings [in the underlying
cause] to move forward to its conclusion.” Relator asserts he filed a petition for
injunctive and declaratory relief on September 30, 2020 and, other than sending a
letter acknowledging his petition was filed, the trial court has taken no further action
“that would allow litigation to proceed forward.”
      Relator’s petition for writ of mandamus omits most of the items required by
Texas Rule of Appellate Procedure 52.3, including argument and supporting legal
authority. See Tex. R. App. P. 52.3(h). The petition does not contain the required
certification that relator has reviewed the petition and concluded that every factual
statement in it is supported by competent evidence in the appendix or record. Tex.
R. App. P. 52.3(j). Relator did not file a record with his petition. Tex. R. App. P.
52.7(a) (relator must file record that includes (1) a certified or sworn copy of every
document that is material to the relator’s claim and (2) a properly authenticated
transcript of any relevant testimony from the underlying proceeding).

      We conclude relator has not shown he is entitled to mandamus relief. We deny
his petition for writ of mandamus.




                                       /s/       Kevin Jewell
                                                 Justice

Panel consists of Justices Jewell, Bourliot, and Hassan
(Bourliot, J., dissenting without opinion)




                                             2